 1
 2
 3
 4
 5
 6                       UNITED STATES BANKRUPTCY COURT
 7                  WESTERN DISTRICT OF WASHINGTON AT SEATTLE

 8   IN RE
                                                          Bankruptcy No. 18-12299-CMA
 9   JASON L. WOEHLER,
                           	 DEBTOR.	                     Adversary No. 18-01169-CMA
10    _____________________________________
11                                                        NOTICE OF CHANGE OF
      RUSSELL BRANDT,
                                  Plaintiff               ATTORNEY ADDRESS
12           v.
13    JASON L. WOEHLER,
                                 Defendant.
14
15                      NOTICE OF CHANGE OF ATTORNEY ADDRESS

16   TO:           The Clerk of Court
     AND TO:       All Parties, and your attorneys of record
17
             PLEASE TAKE NOTICE that SARAELLEN HUTCHISON, of the Law Office of
18
     SaraEllen Hutchison, PLLC, attorney of record for Plaintiff/Creditor Russell Brandt in the
19
     above-captioned matter, has a new mailing address:
20           Law Office of SaraEllen Hutchison, PLLC
21           539 Broadway
             Tacoma, WA 98402
22
23           Dated this 26th day of December, 2018 at Tacoma, WA.

24                                              _S//SaraEllen Hutchison__________________
                                                SARAELLEN HUTCHISON (WSBA #36137)
25
26 NOTICE OF CHANGE OF ADDRESS                     1
                                                           Law Office of SaraEllen Hutchison, PLLC
                                                                   539	Broadway	|	Tacoma,	WA	98402	
                                                                 Ph	(206)	529-5195	|	Fax	(253)	302-8486	
                                                                   saraellen@saraellenhutchison.com	




     Case 18-12299-CMA       Doc 120     Filed 12/26/18     Ent. 12/26/18 13:01:37                    Pg. 1 of 2
 1
                                      CERTIFICATE OF SERVICE
 2
 3           I hereby certify under penalty of perjury under the laws of the State of Washington that

 4   on the 26th day of December, 2018, I electronically filed the foregoing with the Clerk of Court

 5   using the CM/ECF system which will automatically serve and send email notification of such
 6   filing to all registered attorneys of record.
 7
 8   Dated this 26th day of December, 2018 at Tacoma, Washington.

 9
                                               S//SaraEllen Hutchison____________________
10                                             SARAELLEN HUTCHISON (WSBA #36137)
                                               Law Office of SaraEllen Hutchison, PLLC
11                                             539 Broadway
                                               Tacoma, WA 98402
12
                                               Telephone: (206) 529-5195
13                                             Facsimile: (253) 302-8486
                                               Email: saraellen@saraellenhutchison.com
14
                                               Counsel for Plaintiff/Creditor Brandt
15
16
17
18

19
20
21
22
23
24
25
26 NOTICE OF CHANGE OF ADDRESS                         2
                                                              Law Office of SaraEllen Hutchison, PLLC
                                                                      539	Broadway	|	Tacoma,	WA	98402	
                                                                    Ph	(206)	529-5195	|	Fax	(253)	302-8486	
                                                                      saraellen@saraellenhutchison.com	




     Case 18-12299-CMA         Doc 120       Filed 12/26/18    Ent. 12/26/18 13:01:37                    Pg. 2 of 2
